        Case 21-30058-hdh11 Doc 5 Filed 01/15/21               Entered 01/15/21 12:49:46           Page 1 of 2
BTXN 091 (rev. 02/18)
                                    UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF TEXAS


In Re:                                                     §
American Achievement Corporation                           §    Case No.: 21−30058−hdh11
                                                           §    Chapter No.: 11
                                        Debtor(s)          §


          STANDING SCHEDULING ORDER REGARDING INVOLUNTARY CASES
     A conference regarding entry of an ORDER FOR RELIEF has been scheduled in the above titled case on
2/22/2021 at 1:30 PM at the US BANKRUPTCY COURT, 1100 COMMERCE STREET, 14TH FLOOR,
COURTROOM NO. 3, DALLAS, TEXAS, 75242. The Petitioning Creditor(s) and Alleged Debtor(s) are required
to appear.

PART I. INSTRUCTIONS

1. The Petitioning Creditor(s) is responsible to ensure proper notice and shall serve the following on the Alleged
Debtor(s): 1) a copy of this ORDER; 2) a fully completed SUMMONS TO DEBTOR IN INVOLUNTARY CASE
form; and 3) a copy of the PETITION. The Petitioning Creditor(s) shall file a RETURN on the SUMMONS TO
DEBTOR with a CERTIFICATE OF SERVICE which shall provide the name(s) and address(es) of each Alleged
Debtor served and the manner of service.

2. Additional copies of the PETITION shall be filed in the number prescribed by the Clerk.

3. The Clerk shall issue one original SUMMONS TO DEBTOR form which shall be conformed by the Petitioning
Creditor(s) for service on multiple Alleged Debtor(s).

4. All exhibits, except for impeachment documents, are to be marked with exhibit labels and exchanged with
opposing counsel. When practicable, a copy of the marked exhibits shall be furnished to the Court. Parties will file a
stipulation on which exhibits can be admitted without further proof, except for relevance.

5. The Court will consider the imposition of appropriate sanctions in the event of non−compliance with this
Scheduling Order.



PART II. SCHEDULE OF REQUIREMENTS AND DEADLINES

1. All cases scheduled for this CONFERENCE shall be prepared to discuss issues and trial setting, unless an Order
Rescheduling the Conference has been entered by the Court prior to the conference.

2. Federal Rules of Bankruptcy Procedure 1010 requires that the SUMMONS TO DEBTOR be served with a copy
of the PETITION. Federal Rules of Bankruptcy Procedure 7004(e) requires service of the SUMMONS be made
within 7 days of issuance. The Court also directs that a copy of this ORDER be served with the SUMMONS and
PETITION.
      Case 21-30058-hdh11 Doc 5 Filed 01/15/21                 Entered 01/15/21 12:49:46         Page 2 of 2

3. The Court further directs compliance with the following:

        a. A Joint Pre−Conference Statement shall be filed. This document will contain all of the
        following and be incorporated in one document. The document is to be signed by all attorneys
        representing Petitioning Creditor(s) and Alleged Debtor(s).

                1) For the Petitioning Creditor(s):

                        A statement of facts in support of entry of an ORDER FOR
                        RELIEF and the evidence relied on to establish each of the facts
                        contended.

                2) For the Alleged Debtor(s):

                        A statement of facts in opposition to entry of an ORDER FOR
                        RELIEF and the evidence relied on to establish each of the facts
                        contended.

                3) For All Parties:

                               ⋅ The date, time and location of counsels' meeting(s);
                               ⋅ A statement of stipulated facts;
                               ⋅ Each party's Statement of Contested Facts and Legal Issues;
                                 and
                               ⋅ A list of all motions, including dispositive motions,
                                 expected to be filed or that have been filed.

        b. At Docket Call for this Conference, all parties and their counsels must certify to full compliance
        with this Order.



DATED: 1/15/21                                  FOR THE COURT:
                                                Robert P. Colwell, Clerk of Court

                                                by: /s/J. Bergreen, Deputy Clerk
